Exhibit 10.1
     
 
Published CUSIP Number: 293389-10-2
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated
as of August 18, 2009
among
ENNIS, INC.,
as the Parent
EACH OF THE OTHER CO-BORROWERS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
COMPASS BANK,
as Syndication Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    21  
1.03 Accounting Terms
    21  
1.04 Rounding
    22  
1.05 Times of Day
    22  
1.06 Letter of Credit Amounts
    22  
 
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    22  
2.01 Revolving Loans
    22  
2.02 Borrowings, Conversions and Continuations of Revolving Loans
    23  
2.03 Letters of Credit
    24  
2.04 Swing Line Loans
    33  
2.05 Prepayments
    36  
2.06 Termination or Reduction of Commitments
    37  
2.07 Repayment of Loans
    37  
2.08 Interest
    38  
2.09 Fees
    38  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    39  
2.11 Evidence of Debt
    40  
2.12 Payments Generally; Administrative Agent’s Clawback
    40  
2.13 Sharing of Payments by Lenders
    42  
2.14 Increase in Commitments
    43  
2.15 Appointment of the Parent as Agent for Co-Borrowers; Reliance by
Administrative Agent
    44  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    45  
3.01 Taxes
    45  
3.02 Illegality
    48  
3.03 Inability to Determine Rates
    49  
3.04 Increased Costs
    49  
3.05 Compensation for Losses
    51  
3.06 Mitigation Obligations; Replacement of Lenders
    51  
3.07 Survival
    52  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    52  
4.01 Conditions of Initial Credit Extension
    52  
4.02 Conditions to all Credit Extensions
    54  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    55  
5.01 Organization
    55  
5.02 Authorization; No Conflict
    55  
5.03 Validity and Binding Nature
    55  
5.04 Financial Statements; No Material Adverse Effect
    55  
5.05 Litigation and Contingent Liabilities
    56  
5.06 Ownership of Properties; Liens
    56  
5.07 Equity Ownership; Subsidiaries
    56  
5.08 ERISA Compliance
    56  

-i-



--------------------------------------------------------------------------------



 



          Section   Page  
5.09 Margin Regulations; Investment Company Act
    57  
5.10 Taxes
    57  
5.11 Solvency, etc.
    57  
5.12 Environmental Compliance
    58  
5.13 Insurance
    58  
5.14 Real Property
    58  
5.15 Information
    58  
5.16 Intellectual Property
    59  
5.17 Burdensome Obligations
    59  
5.18 Labor Matters
    59  
5.19 No Default
    59  
5.20 Taxpayer Identification Number
    59  
5.21 Compliance with Laws
    59  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    59  
6.01 Financial Statements
    59  
6.02 Certificates; Other Information
    60  
6.03 Notices
    62  
6.04 Books, Records and Inspections
    63  
6.05 Maintenance of Property; Insurance
    63  
6.06 Compliance with Laws; Payment of Taxes and Liabilities
    64  
6.07 Maintenance of Existence, etc.
    65  
6.08 Use of Proceeds
    65  
6.09 Further Assurances
    65  
6.10 Payment of Obligations
    66  
6.11 Real Estate Documents
    66  
 
       
ARTICLE VII NEGATIVE COVENANTS
    67  
7.01 Debt. Create, incur, assume or suffer to exist any Debt, except:
    67  
7.02 Liens
    68  
7.03 Restricted Payments
    69  
7.04 Mergers, Consolidations, Sales, Acquisitions
    70  
7.05 Modification of Organizational Documents; Factoring Facility
    71  
7.06 Transactions with Affiliates
    72  
7.07 Unconditional Purchase Obligations
    72  
7.08 Inconsistent Agreements
    72  
7.09 Business Activities
    72  
7.10 Investments
    72  
7.11 Restriction of Amendments to Certain Documents
    73  
7.12 Fiscal Year
    73  
7.13 Financial Covenants
    73  
7.14 Cancellation of Debt
    74  
7.15 Contingent Liabilities
    74  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    74  
8.01 Events of Default
    74  
8.02 Remedies Upon Event of Default
    76  
8.03 Application of Funds
    77  
 
       
ARTICLE IX ADMINISTRATIVE AGENT
    78  
9.01 Appointment and Authority
    78  
9.02 Rights as a Lender
    78  

-ii-



--------------------------------------------------------------------------------



 



          Section   Page  
9.03 Exculpatory Provisions
    78  
9.04 Reliance by Administrative Agent
    79  
9.05 Delegation of Duties
    80  
9.06 Resignation of Administrative Agent
    80  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    81  
9.08 No Other Duties, Etc.
    81  
9.09 Administrative Agent May File Proofs of Claim
    81  
9.10 Collateral and Guaranty Matters
    82  
9.11 Bank Product Obligations and Secured Hedging Obligations
    82  
 
       
ARTICLE X MISCELLANEOUS
    83  
10.01 Amendments, Etc.
    83  
10.02 Notices; Effectiveness; Electronic Communication
    84  
10.03 No Waiver; Cumulative Remedies; Enforcement
    86  
10.04 Expenses; Indemnity; Damage Waiver
    87  
10.05 Payments Set Aside
    89  
10.06 Successors and Assigns
    90  
10.07 Treatment of Certain Information; Confidentiality
    94  
10.08 Right of Setoff
    95  
10.09 Interest Rate Limitation
    95  
10.10 Counterparts; Integration; Effectiveness
    95  
10.11 Survival of Representations and Warranties
    96  
10.12 Severability
    96  
10.13 Replacement of Lenders
    96  
10.14 Governing Law; Jurisdiction; Etc.
    97  
10.15 Waiver of Jury Trial
    98  
10.16 No Advisory or Fiduciary Responsibility
    98  
10.17 Electronic Execution of Assignments and Certain Other Documents
    99  
10.18 USA PATRIOT Act
    99  
10.19 Amendment and Restatement
    99  
10.20 ENTIRE AGREEMENT
    100  
 
       
ARTICLE XI CROSS-GUARANTY
    100  
11.01 Cross-Guaranty
    100  
11.02 Waivers by Co-Borrowers
    100  
11.03 Benefit of Guaranty
    101  
11.04 Waiver of Subrogation, Etc.
    101  
11.05 Election of Remedies
    101  
11.06 Limitation
    101  
11.07 Contribution with Respect to Guaranty Obligations
    102  
11.08 Liability Cumulative
    102  
11.09 Stay of Acceleration
    103  
11.10 Benefit to Co-Borrowers
    103  
 
       
SIGNATURES
    S-1  

-iii-



--------------------------------------------------------------------------------



 



 
SCHEDULE 1.01 Existing Letters of Credit
SCHEDULE 2.01 Commitments and Applicable Percentages
SCHEDULE 5.05 Existing Litigation
SCHEDULE 5.07 Capital Securities
SCHEDULE 5.13 Insurance
SCHEDULE 5.14 Real Property
SCHEDULE 5.18 Labor Matters
SCHEDULE 5.20 Taxpayer Identification Number
SCHEDULE 7.01 Existing Debt
SCHEDULE 7.02 Existing Liens
SCHEDULE 7.11 Existing Investments
SCHEDULE 10.02 Administrative Agent’s Office; Certain Addresses for Notices

     
EXHIBITS
 
A
  Form of Revolving Loan Notice
B
  Form of Swing Line Loan Notice
C
  Form of Note
D
  Form of Compliance Certificate
E-1
  Form of Assignment and Assumption
E-2
  Form of Administrative Questionnaire
F
  Form of Perfection Certificate
G
  Form of Joinder Agreement

-iv-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 18,
2009 (this “Agreement”), is entered into among ENNIS, INC. (the “Parent”), each
of the parties listed under the heading co-borrowers on the signature pages
hereto and any other Person added as a co-borrower hereunder pursuant to a
Joinder Agreement (individually with the Parent referred to herein as a
“Co-Borrower”, and collectively with the Parent called, the “Co-Borrowers”), the
financial institutions that are or may from time to time become parties hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
     The Co-Borrowers, certain lenders party thereto and Administrative Agent
are parties to the Existing Credit Agreement and desire to amend and restate the
terms thereof. The Lenders have agreed to make available to the Co-Borrowers a
revolving credit facility (which includes letters of credit) upon the terms and
conditions set forth in this Agreement.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree that the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
     “Account Debtor” has the meaning set forth in the Security Agreement.
     “Account” has the meaning set forth in the UCC.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of all or substantially
all of any business or division of a Person, (b) the acquisition of in excess of
50% of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Co-Borrowers and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent Fee Letter” means the Fee Letter dated as of June 23, 2009, among
the Parent, the Administrative Agent and the Arranger.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” has the meaning set forth in the Preamble.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means the following percentages per annum, based upon the
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

                          Applicable Rate                   Eurodollar          
              Rate       Pricing           Commitment     Letters of       Level
    Total Leverage Ratio     Fee     Credit     Base Rate                      
    1     ≤ 0.50:1     0.25%     2.00%     0.00% 2     > 0.50:1 but ≤ 1.00:1    
0.25%     2.25%     0.25% 3     > 1.00:1 but ≤ 1.50:1     0.30%     2.50%    
0.50% 4     > 1.50:1 but ≤ 2.00:1     0.35%     2.75%     0.75% 5     > 2.00:1
but ≤ 2.50:1     0.40%     3.00%     1.00% 6     > 2.50:1     0.50%     3.50%  
  1.50%

     Any increase or decrease in the Applicable Rate resulting from a change in
the Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders and after three days notice to the Co-Borrowers, Pricing
Level 6 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered. The
Applicable Rate in effect from the Closing Date

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 2



--------------------------------------------------------------------------------



 



through the date that the Compliance Certificate for the Fiscal Quarter ending
August 31, 2009 is delivered pursuant to Section 6.02(a) shall be determined
based upon Pricing Level 3.
     Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Asset Disposition” means the sale, lease, assignment or other transfer for
value (each, a “Disposition”) by any Co-Borrower or any Subsidiary to any Person
(other than a Co-Borrower) of any asset or right of such Co-Borrower or such
Subsidiary (including, the loss, destruction or damage of any thereof or any
actual or threatened (in writing to any Co-Borrower or any Subsidiary)
condemnation, confiscation, requisition, seizure or taking thereof) other than
(a) the Disposition of any asset which is to be replaced, and is in fact
replaced, within 180 days with another asset performing the same or a similar
function, and (b) the sale or lease of inventory in the ordinary course of
business.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
     “Attorney Costs” means, with respect to any Person, all reasonable fees and
charges of any legal counsel to such Person and all court costs and similar
legal expenses.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Parent and its Subsidiaries for the Fiscal Year ended February 28, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 3



--------------------------------------------------------------------------------



 



     “Bank Product Agreements” means those certain cash management service
agreements entered into from time to time between any Co-Borrower or any
Subsidiary and a Cash Management Bank in connection with any of the Bank
Products.
     “Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Co-Borrowers and any
Subsidiary to any Cash Management Bank pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that a Co-Borrower or any
Subsidiary is obligated to reimburse to the Administrative Agent or any Lender
as a result of the Administrative Agent or such Lender purchasing participations
or executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Co-Borrowers and Subsidiaries pursuant to the Bank
Product Agreements.
     “Bank Products” means any service or facility (but excluding the Loans and
the Letters of Credit) extended to any Co-Borrower or any Subsidiary by any Cash
Management Bank including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions or (f) cash
management, including controlled disbursement accounts or services.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate plus 2.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the Federal Funds
Rate, the Prime Rate or the Eurodollar Rate shall be effective from and
including the effective date of such change in the Federal Funds Rate, the Prime
Rate or the Eurodollar Rate, respectively.
     “Base Rate Revolving Loan” means a Revolving Loan that bears interest based
on the Base Rate.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank Eurodollar market.
     “Capital Expenditures” means all expenditures which, in accordance with
GAAP, would be required to be capitalized and shown on the consolidated balance
sheet of the Parent and its Subsidiaries, including expenditures in respect of
Capital Leases, but excluding (i) expenditures made to fund the purchase price
of assets acquired in any Acquisition and (ii) expenditures made

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 4



--------------------------------------------------------------------------------



 



in connection with the replacement, substitution or restoration of assets to the
extent financed (a) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored,
(b) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced or (c) with cash proceeds of Asset
Dispositions reinvested in replacement assets.
     “Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
     “Capital Securities” means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the Closing Date, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-1
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-1 by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Administrative Agent.
     “Cash Management Bank” means any Person that, at the time it enters into
any Bank Product Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Bank Product Agreement.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 5



--------------------------------------------------------------------------------



 



     “Change of Control” means the occurrence of any of the following events:
(a) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934) shall acquire beneficial ownership (within
the meaning of Rule 13d-3 promulgated under such Act) of more than 50% of the
outstanding securities (on a fully diluted basis and taking into account any
securities or contract rights exercisable, exchangeable or convertible into
equity securities) of the Parent having voting rights in the election of
directors under normal circumstances; (b) a majority of the members of the Board
of Directors of the Parent shall cease to be Continuing Members; or (c) the
Parent shall cease to, directly or indirectly, own and control 100% of each
class of the outstanding Capital Securities of each other Co-Borrower and of
each other Subsidiary. For purposes of the foregoing, “Continuing Member” means
a member of the Board of Directors of the Parent who either (i) was a member of
the Parent ‘s Board of Directors on the day before the Closing Date and has been
such continuously thereafter or (ii) became a member of such Board of Directors
after the day before the Closing Date and whose election or nomination for
election was approved by a vote of the majority of the Continuing Members then
members of the Parent’s Board of Directors.
     “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
     “Co-Borrower” has the meaning set forth in the Preamble.
     “Co-Borrower Materials” has the meaning specified in Section 6.02.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which a
mortgagee or lessor of real property on which collateral is stored or otherwise
located, or a warehouseman, processor or other bailee of Inventory or other
property owned by any Co-Borrower, acknowledges the Liens of the Administrative
Agent and waives or subordinates any Liens held by such Person on such property,
and, in the case of any such agreement with a mortgagee or lessor, permits the
Administrative Agent reasonable access to and use of such real property
following the occurrence and during the continuance of an Event of Default to
assemble, complete and sell any collateral stored or otherwise located thereon.
     “Collateral Documents” means, collectively, the Security Agreement, each
Mortgage, each Collateral Access Agreement, each Perfection Certificate, each
control agreement and any other agreement or instrument pursuant to which any
Co-Borrower grants or purports to grant collateral to the Administrative Agent
for the benefit of the Lenders or otherwise relates to such collateral.
     “Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Co-Borrowers pursuant to Section 2.01, (b) purchase participations
in L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 6



--------------------------------------------------------------------------------



 



party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.
     “Contingent Liability” means, with respect to any Person, each obligation
and liability of such Person and all such obligations and liabilities of such
Person incurred pursuant to any agreement, undertaking or arrangement by which
such Person: (a) guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
dividend, obligation or other liability of any other Person in any manner (other
than by endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.
     “Consolidated Net Income” means, with respect to the Parent and its
Subsidiaries for any period, the net income (or loss) of the Parent and its
Subsidiaries for such period, excluding any gains or losses from Asset
Dispositions, any extraordinary gains or losses and any gains or losses from
discontinued operations.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 7



--------------------------------------------------------------------------------



 



     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person (excluding trade accounts payable in the ordinary course of business
and accrued expenses arising in the ordinary course of business), (b) all
borrowed money of such Person, whether or not evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business and accrued expenses arising
in the ordinary course of business), (e) all indebtedness secured by a Lien on
the property of such Person, whether or not such indebtedness shall have been
assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination, (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit), (g) all Hedging Obligations of such
Person, (h) all guarantees of indebtedness of any Person, and (i) all Debt of
any partnership of which such Person is a general partner.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 8



--------------------------------------------------------------------------------



 



     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “EBITDA” means, for any period, Consolidated Net Income for such period
plus, (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, (i) Interest Expense for such period, (ii) income tax
expense for such period, (iii) depreciation and amortization for such period,
(iv) non-cash charges for such period related to the impairment of goodwill and
other intangibles, and (v) transaction expenses incurred in such period in
connection with the transactions contemplated by this Agreement and the other
Loan Documents (not to exceed $1,000,000 in aggregate amount for all periods),
minus (b) without duplication and to the extent added in determining such
Consolidated Net Income, any non-cash items of income for such period.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Co-Borrower directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Co-Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Co-Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Co-Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 9



--------------------------------------------------------------------------------



 



reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Co-Borrower or any ERISA
Affiliate.
     “Eurodollar Rate” means:
     (a) For any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     (b) For any day with respect to an interest rate calculation for a Base
Rate Loan, the rate per annum equal to (i) BBA LIBOR at approximately 11:00 a.m.
London time two Business Days prior to such day for Dollar deposits (for
delivery on such day) with a term equivalent to one month or (ii) if such
published rate is not available at such time for any reason, the rate determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on such day in same day funds in the approximate amount of the Base
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at approximately
11:00 a.m. (London time) two Business Days prior to such day.
     “Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of a Co-Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 10



--------------------------------------------------------------------------------



 



which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which a Co-Borrower is located, (c) any backup withholding tax that is required
by the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Co-Borrowers under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Co-Borrowers with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii).
     “Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 31, 2006 among the Parent, the other Co-Borrowers,
Bank of America, N.A., as administrative agent and documentation agent, JPMorgan
Chase Bank, N.A., as syndication agent, and a syndicate of lenders.
     “Existing Letters of Credit” means those Letters of Credit set forth on
Schedule 1.01.
     “Factoring Facility” means any factoring facility of any Co-Borrower which
has terms, covenants, pricing and other terms which have been approved in
writing by the Required Lenders (such approval not to be unreasonably withheld
or delayed).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
     “Fiscal Year” means the fiscal year of the Parent and its Subsidiaries,
which period shall be the 12-month period ending on February 28th (or
February 29th, in the case of a leap year) of each year. References to a Fiscal
Year with a number corresponding to any calendar year (e.g., “Fiscal Year 2009”)
refer to the Fiscal Year ending on February 28th of such calendar year (or
February 29th, in the case of a leap year).
     “Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio
of (a) the total for such period of EBITDA minus the sum of income taxes paid in
cash by the Parent and

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 11



--------------------------------------------------------------------------------



 



its Subsidiaries and all unfinanced Capital Expenditures (excluding Capital
Expenditures related to the Mexican Expansion in an aggregate amount not to
exceed $45,000,000) to (b) the sum for such period of (i) cash Interest Expense
plus (ii) required payments of principal of Funded Debt (excluding the Revolving
Loans, Hedging Obligations and contingent obligations in respect of letters of
credit) plus (iii) an amount equal to the advances, dividends and distributions
(other than (x) non-cash distributions of equity securities of the Parent and
(y) distributions on equity securities of the Parent to the extent already
included in the calculation of Consolidated Net Income), and redemptions and
repurchases of equity securities of the Parent (to the extent otherwise
permitted herein) made by the Parent to holders of its Capital Securities.
     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which a Co-Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funded Debt” means, as to any Person, all Debt of such Person that matures
more than one year from the date of its creation (or is renewable or extendible,
at the option of such Person, to a date more than one year from such date).
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantor Payment” has the meaning set forth in Section 11.07(a).
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas,

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 12



--------------------------------------------------------------------------------



 



infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
     “Hedge Bank” means any Person that, at the time it enters into a Hedging
Agreement permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Hedging Agreement.
     “Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.
     “Hedging Obligation” means, with respect to any Person, any liability of
such Person under any Hedging Agreement. The amount of any Person’s obligation
in respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.
     “Impacted Lender” means a Defaulting Lender or a Lender as to which (a) the
L/C Issuer or the Administrative Agent has a good faith belief that the Lender
has defaulted in fulfilling its obligations under one or more other syndicated
credit facilities or (b) an entity that Controls the Lender has been deemed
insolvent or becomes subject to a bankruptcy or other similar proceeding.
     “Increase Effective Date” has the meaning specified in Section 2.14(d).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Interest Expense” means for any period the consolidated interest expense
of the Parent and its Subsidiaries for such period (including all imputed
interest on Capital Leases).
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each calendar quarter and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by a Co-Borrower in its Revolving Loan
Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 13



--------------------------------------------------------------------------------



 



Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Inventory” has the meaning set forth in the Security Agreement.
     “Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Co-Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
     “Joinder Agreement” means the Joinder to Credit Agreement, Security
Agreement and related Notes and Agreements executed by a Domestic Subsidiary
created or acquired after the Closing Date, substantially in the form of
Exhibit G.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 14



--------------------------------------------------------------------------------



 



     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the
Co-Borrowers and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $25,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Co-Borrowers under
Article II in the form of a Revolving Loan or a Swing Line Loan.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 15



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, each Joinder Agreement, the Agent Fee Letter and all
documents, instruments and agreements delivered in connection with the
foregoing.
     “Margin Stock” means any “margin stock” as defined in Regulation U.
     “Material” means, with respect to any Co-Borrower or any Subsidiary, at the
time of determination that either the assets of such Co-Borrower or such
Subsidiary comprised more than 10% of the assets of the Parent and its
Subsidiaries taken as a whole or the contribution of such Co-Borrower or such
Subsidiary to EBITDA, determined as of the most recently ended four Fiscal
Quarter period, was 10% or more of EBITDA for such period.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the financial condition, operations, assets,
business, properties or prospects of the Parent and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of any Material Co-Borrower to
perform any of the Obligations under any Loan Document (provided that, if an
incident, or series of incidents, affects more than one Co-Borrower with assets
that in the aggregate comprise more than 20% of the assets of the Parent and its
Subsidiaries taken as a whole or the contribution of such Co-Borrower to EBITDA,
determined as of the most recently ended four Fiscal Quarter period, was 20% or
more of EBITDA for such period, all such Co-Borrowers shall be determined to be
Material for the purposes of this definition of Material Adverse Effect) or
(c) a material adverse effect upon any substantial portion of the collateral
under the Collateral Documents or upon the legality, validity, binding effect or
enforceability against any Co-Borrower of any Loan Document.
     “Maturity Date” means August 18, 2012; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
     “Mexican Expansion” means the construction and operation of a new
manufacturing facility in the town of Agua Prieta in the state of Sonora, Mexico
and any related purchase of equipment, furniture and fixtures with respect
thereto.
     “Mortgage” means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any
Co-Borrower.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Co-Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Note” means a promissory note made by the Co-Borrowers in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit C.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Co-Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Co-Borrower or any

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 16



--------------------------------------------------------------------------------



 



Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Revolving Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Co-Borrowers of
Unreimbursed Amounts.
     “Parent” has the meaning set forth in the Preamble.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Co-Borrower
or any ERISA Affiliate or to which any Co-Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
     “Perfection Certificate” means a perfection certificate executed and
delivered to the Administrative Agent by a Co-Borrower, substantially in the
form of Exhibit F.
     “Person” means any natural person, corporation, partnership, trust, limited
liability company, joint venture, association, company, Governmental Authority
or other entity.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 17



--------------------------------------------------------------------------------



 



     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Co-Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Public Lender” has the meaning specified in Section 6.02.
     “Refunded Swing Line Loan” has the meaning specified in Section 2.04(c).
     “Register” has the meaning specified in Section 10.06(c).
     “Regulation U” has the meaning specified in Regulation U of the FRB.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans, a Revolving Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, at least two
Lenders having more than 50% of the Aggregate Commitments or, if the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, at least two
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer or treasurer, of a Co-Borrower and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Co-Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Co-Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Co-Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Co-Borrower.
     “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 18



--------------------------------------------------------------------------------



 



     “Revolving Loan” has the meaning specified in Section 2.01.
     “Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Hedging Obligations” means all Hedging Obligations permitted
hereunder which are owed to any Hedge Bank.
     “Secured Party” has the meaning given to such term in each Security
Agreement.
     “Secured Obligations” means, collectively, (a) the Obligations, (b) all
Secured Hedging Obligations, (c) all Bank Product Obligations, (d) any and all
out-of-pocket expenses (including, without limitation, expenses and reasonable
counsel fees and expenses of any Secured Party) incurred by any Secured Party in
enforcing its rights under this Agreement or under any other Loan Document, and
(e) all present and future amounts in respect of the foregoing that would become
due but for the operation of any provision of Debtor Relief Laws, and all
present and future accrued and unpaid interest, including, without limitation,
post-petition interest if any Co-Borrower voluntarily or involuntarily becomes
subject to any Debtor Relief Laws.
     “Security Agreement” means the Second Amended and Restated Security
Agreement dated as of the date hereof executed and delivered by each
Co-Borrower, together with any joinders thereto and any other collateral
security agreement executed by a Co-Borrower, in each case in form and substance
satisfactory to the Administrative Agent.
     “Subordinated Debt” means any unsecured Debt of any Co-Borrower which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders.
     “Subordinated Debt Documents” means all documents and instruments relating
to Subordinated Debt and all amendments and modifications thereof approved by
the Administrative Agent.
     “Subordination Agreements” means all subordination agreements executed by a
holder of Subordinated Debt in favor of the Administrative Agent and the Lenders
from time to time after the Closing Date.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 19



--------------------------------------------------------------------------------



 



     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of
(a) $20,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Commitments.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Total Funded Debt” means all Debt of the Parent and its Subsidiaries,
determined on a consolidated basis, excluding, without duplication,
(a) contingent obligations in respect of Contingent Liabilities (except to the
extent constituting Contingent Liabilities in respect of Debt of a Person other
than any Co-Borrower or any Subsidiary), (b) Hedging Obligations and (c) Debt of
a Co-Borrower to Subsidiaries and Debt of Subsidiaries to a Co-Borrower or to
other Subsidiaries.
     “Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Funded Debt as of such day to (b) EBITDA for the Computation
Period ending on such day.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Revolving Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
     “UCC” has the meaning set forth in the Security Agreement.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 20



--------------------------------------------------------------------------------



 



     “Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 21



--------------------------------------------------------------------------------



 



     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Co-Borrowers or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Co-Borrowers shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Co-Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB Interpretation No. 46 – Consolidation of Variable Interest
Entities: an interpretation of ARB No. 51 (January 2003) as if such variable
interest entity were a Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Co-Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Co-Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 22



--------------------------------------------------------------------------------



 



Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Co-Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Revolving Loans.
     (a) Each Revolving Borrowing, each conversion of Revolving Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Co-Borrowers’ irrevocable notice to the Administrative Agent, which may
be given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Revolving Loans, and
(ii) on the requested date of any Borrowing of Base Rate Revolving Loans. Each
telephonic notice by the Co-Borrowers pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by a Responsible
Officer of the Parent. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to a Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Revolving Loan Notice (whether telephonic or written) shall specify
(i) whether the Co-Borrowers are requesting a Revolving Borrowing, a conversion
of Revolving Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Revolving Loans to be borrowed, converted or continued,
(iv) the Type of Revolving Loans to be borrowed or to which existing Revolving
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Co-Borrowers fails to specify a Type of
Revolving Loan in a Revolving Loan Notice or if the Co-Borrowers fail to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Co-Borrowers request a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Revolving Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
     (b) Following receipt of a Revolving Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Co-Borrowers, the Administrative Agent shall
notify each Lender of the

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 23



--------------------------------------------------------------------------------



 



details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Revolving Borrowing, each Lender shall
make the amount of its Revolving Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Revolving Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
Co-Borrowers in like funds as received by the Administrative Agent either by
(i) crediting the account of the Co-Borrowers on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Co-Borrowers; provided, however, that if, on the
date the Revolving Loan Notice with respect to such Borrowing is given by the
Co-Borrowers, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Co-Borrowers as provided
above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a (i) Default (other than an Event
of Default), no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans with an Interest Period in excess of one month without the
consent of the Required Lenders and (ii) during the existence of an Event of
Default, no Loans may be requested as, converted or continued as Eurodollar Rate
Loans without the consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Co-Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Co-Borrowers
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
     (e) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Revolving Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of each Co-Borrower, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 24



--------------------------------------------------------------------------------



 



drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of any Co-Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Co-Borrowers
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Co-Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Co-Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Co-Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 25



--------------------------------------------------------------------------------



 



     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a standby Letter of Credit, or $50,000, in the case of a
commercial Letter of Credit;
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time an Impacted Lender hereunder, unless the
L/C Issuer has entered into arrangements satisfactory to the L/C Issuer with the
Co-Borrowers or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Co-Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 26



--------------------------------------------------------------------------------



 



such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Co-Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Co-Borrowers and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent, any Co-Borrower or any
Subsidiary, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Co-Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Co-Borrowers and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 27



--------------------------------------------------------------------------------



 



     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Co-Borrowers and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Co-Borrowers shall reimburse the L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing. If
the Co-Borrowers fail to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the Co-Borrowers
shall be deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Revolving Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the
Co-Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Co-Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 28



--------------------------------------------------------------------------------



 



under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Co-Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Co-Borrowers of a Revolving Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Co-Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Co-Borrowers
or otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 29



--------------------------------------------------------------------------------



 



Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Co-Borrowers to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that any Co-Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 30



--------------------------------------------------------------------------------



 



     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Co-Borrower or any
Subsidiary.
     The Co-Borrowers shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Co-Borrowers’ instructions or other irregularity, the
Co-Borrowers will immediately notify the L/C Issuer. The Co-Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and each Co-Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Co-Borrowers hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Co-Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Co-Borrowers may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Co-Borrowers, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Co-Borrowers which the Co-Borrowers prove were caused by
the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 31



--------------------------------------------------------------------------------



 



     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Co-Borrowers shall, in each case, immediately Cash
Collateralize such L/C Borrowing or the then Outstanding Amount of such L/C
Obligations, as applicable. Sections 2.05 and 8.02(c) set forth certain
additional requirements to deliver Cash Collateral hereunder. For purposes of
this Section 2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Co-Borrowers hereby grant to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Co-Borrowers when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
     (i) Letter of Credit Fees. The Co-Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each calendar quarter, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Co-Borrowers shall pay directly to the L/C Issuer for its own
account a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Agent Fee Letter, computed on the amount of such
Letter of Credit, and payable upon the issuance or renewal thereof, (ii) with
respect to any amendment of a commercial

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 32



--------------------------------------------------------------------------------



 



Letter of Credit increasing the amount of such Letter of Credit, at a rate
separately agreed between the Co-Borrowers and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Agent Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the amount of such fee, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Co-Borrowers shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, but in its sole discretion and without
any obligation, to make loans (each such loan, a “Swing Line Loan”) to the
Co-Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Co-Borrowers shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Co-Borrowers may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 33



--------------------------------------------------------------------------------



 



     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Co-Borrowers’ irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Parent. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Co-Borrowers at its office by crediting the account of the
Co-Borrowers on the books of the Swing Line Lender in immediately available
funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender, at any time and from time to time no less
frequently than once weekly, shall on behalf of the Co-Borrowers (which hereby
irrevocably authorize the Swing Line Lender to so request on their behalf)
request that each Lender make a Base Rate Revolving Loan in an amount equal to
such Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding (the “Refunded Swing Line Loan”). Such request shall be made in
writing (which written request shall be deemed to be a Revolving Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Co-Borrowers with a copy of the applicable
Revolving Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Revolving Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Revolving Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the Co-Borrowers in such amount. The
Administrative Agent

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 34



--------------------------------------------------------------------------------



 



shall remit the funds so received to the Swing Line Lender and applied to repay
the Refunded Swing Line Loan.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
     (iv) Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Co-Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the
Co-Borrowers to repay Swing Line Loans, together with interest as provided
herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 35



--------------------------------------------------------------------------------



 



payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Co-Borrowers for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Co-Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05 Prepayments.
     (a) The Co-Borrowers may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Revolving Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Revolving
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Revolving Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Co-Borrowers, the Co-Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 36



--------------------------------------------------------------------------------



 



Section 3.05. Each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.
     (b) The Co-Borrowers may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Co-Borrowers, the Co-Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.
     (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Co-Borrowers shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Co-Borrowers shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c)
unless after the prepayment in full of the Loans the Total Outstandings exceed
the Aggregate Commitments then in effect.
     2.06 Termination or Reduction of Commitments. The Co-Borrowers may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) the Co-Borrowers shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
     2.07 Repayment of Loans.
     (a) The Co-Borrowers shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.
     (b) The Co-Borrowers shall repay each Swing Line Loan on the earlier to
occur of (i) demand by the Swing Line Lender and (ii) the Maturity Date.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 37



--------------------------------------------------------------------------------



 



     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Co-Borrowers under any Loan Document is not paid when due (after giving effect
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Co-Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Commitment Fee. The Co-Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 38



--------------------------------------------------------------------------------



 



in arrears on the last Business Day of each calendar quarter, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(b) Other Fees. (i)  The Co-Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Agent Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
     (ii) The Co-Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
     (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Parent and its Subsidiaries or for any other reason,
the Co-Borrowers or the Lenders determine that (i) the Total Leverage Ratio as
calculated by the Co-Borrowers as of any applicable date was inaccurate and
(ii) a proper calculation of the Total Leverage Ratio would have resulted in
higher pricing for such period, the Co-Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Co-Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Co-Borrowers’

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 39



--------------------------------------------------------------------------------



 



obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Co-Borrowers and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Co-Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Co-Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Co-Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Co-Borrowers hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Co-Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 40



--------------------------------------------------------------------------------



 



(b) (i)  Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Co-Borrowers a corresponding amount.
In such event, if a Lender has not in fact made its share of the applicable
Revolving Borrowing available to the Administrative Agent, then the applicable
Lender and the Co-Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Co-Borrowers to but excluding the date of payment to the
Administrative Agent (provided the Administrative Agent shall first demand
payment from the Lender which has not made its share of the applicable Revolving
Borrowing available to the Administrative Agent prior to making demand on the
Co-Borrowers), at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Co-Borrowers, the interest rate applicable to Base
Rate Loans. If the Co-Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Co-Borrowers the amount of such interest paid
by the Co-Borrowers for such period. If such Lender pays its share of the
applicable Revolving Borrowing to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Revolving Loan included in such Revolving
Borrowing. Any payment by the Co-Borrowers shall be without prejudice to any
claim the Co-Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
     (ii) Payments by Co-Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Co-Borrowers prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that the Co-Borrowers will
not make such payment, the Administrative Agent may assume that the Co-Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Co-Borrowers have not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 41



--------------------------------------------------------------------------------



 



Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Co-Borrowers with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Co-Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Revolving Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan, to purchase its
participation or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and other amounts owing them, provided that:

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 42



--------------------------------------------------------------------------------



 



     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Co-Borrowers pursuant to and in accordance with the
express terms of this Agreement, (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Co-Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply) or (z) any
payment obtained by the L/C Issuer or Swing Line Lender in connection with cash
collateral or other arrangements made in respect of an Impacted Lender.
     Each Co-Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Co-Borrower rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Co-Borrower in the
amount of such participation.
     2.14 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the
Co-Borrowers may from time to time, request an increase in the Aggregate
Commitments by up to an aggregate amount (for all such requests) not exceeding
$50,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, and (ii) the Co-Borrowers may make a maximum of
three such requests. At the time of sending such notice, the Co-Borrowers (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Co-Borrowers and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent,
the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), the Co-Borrowers may also invite additional Eligible
Assignees to become Lenders pursuant to a

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 43



--------------------------------------------------------------------------------



 



joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Co-Borrowers shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such increase. The Administrative Agent shall
promptly notify the Co-Borrowers and the Lenders of the final allocation of such
increase and the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Co-Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such
Co-Borrower (i) certifying and attaching the resolutions adopted by such
Co-Borrower approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (except that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of the Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(B) no Default exists. The Co-Borrowers shall prepay any Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
     2.15 Appointment of the Parent as Agent for Co-Borrowers; Reliance by
Administrative Agent. Each Co-Borrower irrevocably appoints the Parent as its
agent hereunder to make requests on such Co-Borrower’s behalf under Article II
hereof for borrowings to be made by such Co-Borrower and for Letters of Credit
to be issued for such Co-Borrower’s sole or joint account, to select on such
Co-Borrower’s behalf the interest rate to be applicable under Article II hereof
to Borrowings made by such Co-Borrower and to take any other action contemplated
by the Loan Documents with respect to credit extended hereunder to such
Co-Borrower. The Administrative Agent and the Lenders shall be entitled to
conclusively presume that any action by the Parent under the Loan Documents is
taken on behalf of any one or more of the relevant Co-Borrowers whether or not
the Parent so indicates.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 44



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Co-Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Co-Borrowers
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the
Co-Borrowers or the Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to subsection
(e) below.
     (ii) If the Co-Borrowers or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Co-Borrowers shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
     (b) Payment of Other Taxes by the Co-Borrowers. Without limiting the
provisions of subsection (a) above, the Co-Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Co-Borrowers shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Co-Borrowers or the Administrative Agent or paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Co-Borrowers shall also, and does hereby,

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 45



--------------------------------------------------------------------------------



 



indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Co-Borrowers by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Co-Borrowers and
the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
Attorney Costs of any counsel for the Co-Borrowers or the Administrative Agent)
incurred by or asserted against the Co-Borrowers or the Administrative Agent by
any Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Co-Borrowers or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Co-Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Co-Borrowers or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Co-Borrowers shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the
Co-Borrowers, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Co-Borrowers or the Administrative Agent, as the
case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Co-Borrowers and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Co-Borrowers
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Co-Borrowers
or the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 46



--------------------------------------------------------------------------------



 



of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Co-Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.
     (ii) Without limiting the generality of the foregoing, if the Co-Borrowers
are resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Co-Borrowers and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Co-Borrowers or the Administrative Agent as will
enable the Co-Borrowers or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Co-Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Co-Borrowers or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any of the
Co-Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 47



--------------------------------------------------------------------------------



 



(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Co-Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify the Co-Borrowers and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Co-Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Co-Borrowers or with respect to which the
Co-Borrowers has paid additional amounts pursuant to this Section, it shall pay
to the Co-Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Co-Borrowers under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Co-Borrowers, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Co-Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Co-Borrowers or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 48



--------------------------------------------------------------------------------



 



interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Co-Borrowers through the Administrative
Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Revolving Loans to Eurodollar Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the
Co-Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Co-Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Co-Borrowers shall also pay accrued
interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Co-Borrowers and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Co-Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Revolving Borrowing of Base Rate Loans in the amount specified
therein.
     3.04 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 49



--------------------------------------------------------------------------------



 



imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Co-Borrowers
will pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Co-Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Co-Borrowers shall be
conclusive absent manifest error. The Co-Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Co-Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 50



--------------------------------------------------------------------------------



 



increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or the L/C Issuer, as the case may be, notifies the
Co-Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Co-Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Co-Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Co-Borrowers; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Co-Borrowers
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Co-Borrowers shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Co-Borrowers are required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Co-Borrowers hereby agree
to pay all reasonable costs and expenses

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 51



--------------------------------------------------------------------------------



 



incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Co-Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Co-Borrowers may replace such Lender in accordance
with Section 10.13.
     3.07 Survival. All of the Co-Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Co-Borrower, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:
     (i) executed counterparts of this Agreement, and each Security Agreement,
together with related UCC-1 financing statements, intellectual property filings
and stock or other appropriate certificates, if applicable, for 100% of all
Equity Interests of each Domestic Subsidiary and for 65% of all Equity Interests
of each Foreign Subsidiary and stock or other appropriate powers, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Co-Borrowers;
     (ii) a Note executed by the Co-Borrowers in favor of each Lender requesting
a Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each
Co-Borrower as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Co-Borrower is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Co-Borrower is duly organized or

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 52



--------------------------------------------------------------------------------



 



formed, and that each Co-Borrower is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
     (v) a favorable opinion of Patton Boggs LLP, counsel to the Co-Borrowers,
addressed to the Administrative Agent and each Lender, as to matters concerning
the Co-Borrowers and the Loan Documents as the Required Lenders may reasonably
request;
     (vi) a certificate of a Responsible Officer of each Co-Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Co-Borrower and
the validity against such Co-Borrower of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (vii) a certificate signed by a Responsible Officer of the Parent
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
     (viii) a duly completed Perfection Certificate, signed by a Responsible
Officer of the Parent;
     (ix) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and
     (x) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by the Administrative Agent, the Co-Borrowers shall have
paid all Attorney Costs of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to or on the Closing Date, plus such additional Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Co-Borrowers and
the Administrative Agent).
     (d) The Closing Date shall have occurred on or before August 28, 2009.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 53



--------------------------------------------------------------------------------



 



     (e) With respect to each parcel of real property owned by any Co-Borrower
on the date hereof and for which a Mortgage was previously delivered to
Administrative Agent in connection with the Existing Credit Agreement or any
predecessor credit agreement, a duly executed Amendment to Mortgage providing
for the continuation of the fully perfected Lien, in favor of the Administrative
Agent, in all right, title and interest of such Co-Borrower in such real
property.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
     (a) The representations and warranties of the Co-Borrowers contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (except that any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     Each Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Co-Borrowers shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 54



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Co-Borrowers represent and warrant to the Administrative Agent and the
Lenders that:
     5.01 Organization. Each Co-Borrower and each Subsidiary is validly existing
and in good standing under the laws of its jurisdiction of organization; and
each Co-Borrower and each Subsidiary is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify would not have a Material Adverse Effect.
     5.02 Authorization; No Conflict. Each Co-Borrower is duly authorized to
execute and deliver each Loan Document to which it is a party, each Co-Borrower
is duly authorized to borrow monies hereunder and each Co-Borrower is duly
authorized to perform its Obligations under each Loan Document to which it is a
party. The execution, delivery and performance by each Co-Borrower of each Loan
Document to which it is a party, and the borrowings by the Co-Borrowers
hereunder, do not and will not (a) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (b) conflict with (i) any
provision of law, (ii) any Organization Documents of any Co-Borrower or
(iii) any agreement, indenture, instrument or other document, or any judgment,
order or decree, which is binding upon any Co-Borrower or any of their
respective properties or (c) require, or result in, the creation or imposition
of any Lien on any asset of any Co-Borrower (other than Liens in favor of the
Administrative Agent created pursuant to the Collateral Documents).
     5.03 Validity and Binding Nature. Each of this Agreement and each other
Loan Document to which any Co-Borrower is a party is the legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
     5.04 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Debt.
     (b) The unaudited consolidated balance sheet of the Parent and its
Subsidiaries dated May 31, 2009, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the Fiscal Quarter
ended on that date

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 55



--------------------------------------------------------------------------------



 



(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Parent and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     5.05 Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the Co-Borrowers’ knowledge, threatened in writing
against any Co-Borrower or any Subsidiary which might reasonably be expected to
have a Material Adverse Effect, except as set forth in Schedule 5.05. Other than
any liability incident to such litigation or proceedings, no Co-Borrower or
Subsidiary has any material Contingent Liabilities not permitted by
Sections 7.01 or 7.15.
     5.06 Ownership of Properties; Liens. Each Co-Borrower and each Subsidiary
owns good and, in the case of real property, marketable title to all of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 7.02.
     5.07 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Co-Borrower and each Subsidiary are duly authorized and
validly issued, fully paid, non-assessable, and free and clear of all Liens
other than those in favor of the Administrative Agent, and such securities were
issued in compliance with all applicable state and federal laws concerning the
issuance of securities. Schedule 5.07 sets forth the authorized Capital
Securities of each Co-Borrower and each Subsidiary as of the Closing Date. All
of the issued and outstanding Capital Securities of the Co-Borrowers are owned
as set forth on Schedule 5.07 as of the Closing Date, and all of the issued and
outstanding Capital Securities of each Wholly-Owned Subsidiary are, directly or
indirectly, owned by the Co-Borrowers. As of the Closing Date, except as set
forth on Schedule 5.07, there are no pre-emptive or other outstanding rights,
options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of any
Co-Borrower or any Subsidiary.
     5.08 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Co-Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Co-Borrowers and each ERISA Affiliate
have made all required

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 56



--------------------------------------------------------------------------------



 



contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Co-Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither any
Co-Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither any Co-Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Co-Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.
     5.09 Margin Regulations; Investment Company Act.
     (a) None of the Co-Borrowers is engaged and none of the Co-Borrowers will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.
     (b) None of the Co-Borrowers, any Person Controlling a Co-Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.10 Taxes. Each Co-Borrower and each Subsidiary has timely filed all tax
returns and reports required by law to have been filed and have paid all taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. Each Co-Borrower and each Subsidiary have made
adequate reserves on their books and records in accordance with GAAP for all
taxes that have accrued but which are not yet due and payable. There is no
proposed tax assessment against any Co-Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. No Co-Borrower or Subsidiary is party to
any tax sharing agreement.
     5.11 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each Borrowing
hereunder and the use of the proceeds thereof, with respect to each Co-Borrower,
individually, (a) the fair value of its assets is

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 57



--------------------------------------------------------------------------------



 



greater than the amount of its liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
in accordance with GAAP, (b) the present fair saleable value of its assets is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, (c) it is able to realize upon
its assets and pay its debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) it does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature and (e) it is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which its property would constitute
unreasonably small capital.
     5.12 Environmental Compliance. Each Co-Borrower and each Subsidiary
conducts in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof each Co-Borrower and each Subsidiary has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.13 Insurance. Set forth on Schedule 5.13 is a complete and accurate
summary of the property and casualty insurance program of the Co-Borrowers and
the Subsidiaries as of the Closing Date (including the names of all insurers,
policy numbers, expiration dates, amounts and types of coverage, annual
premiums, exclusions, deductibles, self-insured retention, and a description in
reasonable detail of any self-insurance program, retrospective rating plan,
fronting arrangement or other risk assumption arrangement involving any
Co-Borrower or any Subsidiary). Each Co-Borrower and each Subsidiary and their
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Co-Borrowers, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Co-Borrower or such Subsidiary operate.
     5.14 Real Property. Set forth on Schedule 5.14 is a complete and accurate
list, as of the Closing Date, of the address of all real property owned or
leased by any Co-Borrower or any Subsidiary, together with, in the case of
leased property, the name and mailing address of the lessor of such property.
     5.15 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Co-Borrower to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Co-Borrower to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which it was made; it being hereby acknowledged by the
Administrative Agent and the Lenders that any projections and forecasts provided
by the Co-Borrowers are based on good faith estimates and assumptions believed
by the Co-Borrowers to be reasonable as of the date of the applicable
projections or assumptions and that actual results during the period or periods
covered by any such projections and forecasts may differ from projected or
forecasted results.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 58



--------------------------------------------------------------------------------



 



     5.16 Intellectual Property. Each Co-Borrower and each Subsidiary owns and
possesses or has a license or other right to use all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights and copyrights as are necessary for the conduct of the
businesses of the Co-Borrowers and the Subsidiaries, without any infringement
upon rights of others which could reasonably be expected to have a Material
Adverse Effect.
     5.17 Burdensome Obligations. No Co-Borrower is a party to any agreement or
contract or subject to any restriction contained in its Organization Documents
which could reasonably be expected to have a Material Adverse Effect.
     5.18 Labor Matters. Except as set forth on Schedule 5.18, no Co-Borrower or
Subsidiary is subject to any labor or collective bargaining agreement. There are
no existing or threatened strikes, lockouts or other labor disputes involving
any Co-Borrower or Subsidiary that singly or in the aggregate could reasonably
be expected to have a Material Adverse Effect. Hours worked by and payment made
to employees of the Co-Borrowers and Subsidiaries are not in violation of the
Fair Labor Standards Act or any other applicable law, rule or regulation dealing
with such matters.
     5.19 No Default. No Co-Borrower or Subsidiary thereof is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
     5.20 Taxpayer Identification Number. The true and correct U.S. taxpayer
identification number for each Co-Borrower is set forth on Schedule 5.20.
     5.21 Compliance with Laws. Each Co-Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Co-Borrowers shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent:

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 59



--------------------------------------------------------------------------------



 



     (a) Annual Reports. Promptly when available and in any event within 90 days
after the end of each Fiscal Year of the Parent (commencing with the Fiscal Year
ended February 28, 2010), a copy of the annual audit report of the Parent and
its Subsidiaries for such Fiscal Year, including therein consolidated balance
sheets and statements of earnings and cash flows of the Parent and its
Subsidiaries as at the end of such Fiscal Year, certified without adverse
reference to going concern value and without qualification by independent
auditors of recognized standing selected by the Parent and reasonably acceptable
to the Administrative Agent, together with a comparison with the previous Fiscal
Year certified by a Responsible Officer of the Parent.
     (b) Interim Reports. Promptly when available and in any event within
45 days after the end of each Fiscal Quarter (except the last Fiscal Quarter of
each Fiscal Year) consolidated (and if requested by Administrative Agent,
consolidating) balance sheets of the Parent and its Subsidiaries as of the end
of such Fiscal Quarter, together with consolidated (and, if requested by
Administrative Agent, consolidating) statements of earnings and cash flows for
such Fiscal Quarter and for the period beginning with the first day of such
Fiscal Year and ending on the last day of such Fiscal Quarter, certified by a
Responsible Officer of the Parent.
     (c) Projections. As soon as practicable, and in any event not later than 45
days after the commencement of each Fiscal Year, financial projections for the
Parent and its Subsidiaries for such Fiscal Year (including quarterly operating
and cash flow budgets) prepared in a manner consistent with the projections
delivered by the Parent to the Lenders prior to the Closing Date or otherwise in
a manner reasonably satisfactory to the Administrative Agent, accompanied by a
certificate of a Responsible Officer of the Parent on behalf of the Parent to
the effect that (a) such projections were prepared by the Parent in good faith,
(b) the Parent has a reasonable basis for the assumptions contained in such
projections and (c) such projections have been prepared in accordance with such
assumptions.
     As to any information contained in materials furnished pursuant to
Section 6.02(c), the Co-Borrowers shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Co-Borrowers to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, chief operating officer or
treasurer of the Parent;
     (b) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Parent by independent accountants in connection with the
accounts or books of the Parent or any Subsidiary, or any audit of any of them;

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 60



--------------------------------------------------------------------------------



 



     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of the Co-Borrowers pursuant
to the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;
     (e) promptly, and in any event within five Business Days after receipt
thereof by any Co-Borrower, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Co-Borrower; and
     (f) promptly following receipt, copies of any notices (including notices of
default or acceleration) received from any holder or trustee of, under or with
respect to any Debt (including Subordinated Debt).
     (g) promptly, such additional information (including any financial
statements or notices required to be delivered to the Administrative Agent
pursuant to Section 6.01, 6.02, or 6.03, in which case such financial statements
and notices will be promptly delivered to the Lender making such request)
regarding the business, financial or corporate affairs of the Co-Borrower and
the Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Parent to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Parent shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Parent shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 61



--------------------------------------------------------------------------------



 



maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
     The Co-Borrowers hereby acknowledge that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Co-Borrowers
hereunder (collectively, “Co-Borrower Materials”) by posting the Co-Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Co-Borrowers or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Co-Borrowers hereby
agree that (w) all Co-Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Co-Borrower Materials “PUBLIC,” the Co-Borrowers shall
be deemed to have authorized the Administrative Agent, the Arranger, the L/C
Issuer and the Lenders to treat such Co-Borrower Materials as not containing any
material non-public information with respect to the Co-Borrowers or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Co-Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Co-Borrower Materials marked “PUBLIC” are permitted to be made available through
a portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Co-Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information”.
     6.03 Notices. Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Co-Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Co-Borrower or Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Co-Borrower or Subsidiary, including pursuant to any
applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event; and
     (d) of any material change in accounting policies or financial reporting
practices by any Co-Borrower or Subsidiary, including any determination by the
Co-Borrowers referred to in Section 2.10(b).
     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Parent setting forth details of the
occurrence referred to therein and stating what action the Co-Borrowers have
taken and propose to take with respect thereto. Each

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 62



--------------------------------------------------------------------------------



 



notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     6.04 Books, Records and Inspections. Keep, and cause each other Co-Borrower
and each Subsidiary to keep, its books and records in accordance with sound
business practices sufficient to allow the preparation of financial statements
in accordance with GAAP; permit, and cause each other Co-Borrower and each
Subsidiary to permit, any Lender or the Administrative Agent or any
representative thereof to inspect the properties and operations of the
Co-Borrowers and the Subsidiaries; and permit, and cause each other Co-Borrower
and each Subsidiary to permit, at any reasonable time and with reasonable notice
(or at any time without notice if an Event of Default exists), any Lender or the
Administrative Agent or any representative thereof to visit any or all of its
offices, to discuss its financial matters with its officers and its independent
auditors (and the Co-Borrowers hereby authorize such independent auditors to
discuss such financial matters with any Lender or the Administrative Agent or
any representative thereof), and to examine (and, at the expense of the
Co-Borrowers, photocopy extracts from) any of its books or other records; and
permit, and cause each other Co-Borrower and each Subsidiary to permit, the
Administrative Agent and its representatives to inspect the Inventory and other
tangible assets of the Co-Borrowers and the Subsidiaries, to perform, after the
occurrence and during the continuation of any Event of Default, appraisals of
the equipment of the Co-Borrowers and the Subsidiaries, and to inspect, audit,
check and make copies of and extracts from the books, records, computer data,
computer programs, journals, orders, receipts, correspondence and other data
relating to Inventory, Accounts and any other collateral. All such inspections
or audits by the Administrative Agent shall be at the Co-Borrowers’ expense;
provided that so long as no Default or Event of Default shall have occurred and
be continuing (i) there shall be no more than one (1) such inspection or audit
per Fiscal Year and (ii) the maximum expense for which the Co-Borrowers shall be
responsible shall be $25,000.
     6.05 Maintenance of Property; Insurance.
     (a) Keep, and cause each other Co-Borrower and Subsidiary to keep, all
property useful and necessary in the business of the Co-Borrowers in good
working order and condition, ordinary wear and tear excepted.
     (b) Maintain, and cause each other Co-Borrower and Subsidiary to maintain,
with responsible insurance companies, such insurance coverage as may be required
by any law or governmental regulation or court decree or order applicable to it
and such other insurance, to such extent and against such hazards and
liabilities, as is customarily maintained by companies similarly situated, but
which shall insure against all risks and liabilities of the type identified on
Schedule 5.13 and shall have insured amounts no less than, and deductibles no
higher than, those set forth on such schedule; and, upon request of the
Administrative Agent or any Lender, furnish to the Administrative Agent or such
Lender a certificate setting forth in reasonable detail the nature and extent of
all insurance maintained by the Co-Borrowers and the Subsidiaries. The
Co-Borrowers shall cause each issuer of an insurance policy to provide the
Administrative Agent with an endorsement (i) showing the Administrative Agent as
loss payee with respect to each policy of property or casualty insurance and
naming the Administrative Agent and each Lender as an additional insured with
respect to each policy of liability insurance,

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 63



--------------------------------------------------------------------------------



 



(ii) providing that 30 days’ notice will be given to the Administrative Agent
prior to any cancellation of, material reduction or change in coverage provided
by or other material modification to such policy and (iii) reasonably acceptable
in all other respects to the Administrative Agent. The Co-Borrowers shall
execute and deliver to the Administrative Agent a collateral assignment, in form
and substance satisfactory to the Administrative Agent, of each business
interruption insurance policy maintained by the Co-Borrowers.
     (c) Unless the Co-Borrowers provide the Administrative Agent with evidence
of the insurance coverage required by this Agreement, after not less than
fifteen (15) days written notice to the Co-Borrowers, the Administrative Agent
may purchase insurance at the Co-Borrowers’ expense to protect the
Administrative Agent’s and the Lender’s interests in the Collateral. This
insurance may, but need not, protect any Co-Borrower’s interests. The coverage
that the Administrative Agent purchases may not pay any claim that is made
against any Co-Borrower in connection with the Collateral. The Co-Borrowers may
later cancel any insurance purchased by the Administrative Agent, but only after
providing the Administrative Agent with evidence that the Co-Borrowers have
obtained insurance as required by this Agreement. If the Administrative Agent
purchases insurance for the Collateral, the Co-Borrowers will be responsible for
the costs of that insurance, including interest and any other charges that may
be imposed with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the principal amount of the Loans owing hereunder. The costs of the
insurance may be more than the cost of the insurance the Co-Borrowers may be
able to obtain on their own.
     6.06 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply,
and cause each other Co-Borrower and Subsidiary to comply, in all material
respects with all applicable Laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where (i) failure to comply could not
reasonably be expected to have a Material Adverse Effect or (ii) such compliance
is being contested in good faith by appropriate proceedings diligently
conducted; (b) without limiting clause (a) above, ensure, and cause each other
Co-Borrower and Subsidiary to ensure, that no person who owns a controlling
interest in or otherwise controls a Co-Borrower or a Subsidiary is or shall be
(i) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders;
(c) without limiting clause (a) above, comply, and cause each other Co-Borrower
and Subsidiary to comply, in all material respects with all applicable Bank
Secrecy Act (“BSA”) and anti-money laundering laws and regulations; and (d) pay,
and cause each other Co-Borrower and Subsidiary to pay, prior to delinquency,
all taxes and other governmental charges against it or any collateral, as well
as claims of any kind which, if unpaid, could become a Lien on any of its
property; provided that the foregoing shall not require any Co-Borrower or
Subsidiary to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP and, in
the case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 64



--------------------------------------------------------------------------------



 



     6.07 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 7.04) cause each other Co-Borrower and Subsidiary to maintain and
preserve, (a) its existence and good standing in the jurisdiction of its
organization and (b) its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect).
     6.08 Use of Proceeds. Use the proceeds of the Loans, and the Letters of
Credit, solely for working capital purposes, for Acquisitions permitted by
Section 7.04, for Capital Expenditures and for other general business purposes;
and not use or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock.
     6.09 Further Assurances.
     (a) Except as otherwise provided in this Agreement, take, and cause each
other Co-Borrower to take, such actions as are necessary or as the
Administrative Agent or the Required Lenders may reasonably request from time to
time to ensure that the Secured Obligations of each Co-Borrower under the Loan
Documents are secured by substantially all of the assets (except as set froth
herein or in the Collateral Documents) of the Co-Borrowers (as well as all
Capital Securities of each Domestic Subsidiary and 65% of all Capital Securities
of each direct Foreign Subsidiary) and each domestic Subsidiary becomes a
Co-Borrower (including, upon the acquisition or creation thereof, any Subsidiary
acquired or created after the Closing Date), in each case as the Administrative
Agent may determine, including (i) the execution and delivery of a Joinder
Agreement by any Wholly-Owned Domestic Subsidiary created or acquired following
the date hereof, together with documents of the types referred to in clauses
(iii) and (iv) of Section 4.01(a), (ii) the execution and delivery of
guaranties, security agreements, pledge agreements, mortgages (with respect to
each parcel of real property with a net book value of $5,000,000 or greater),
together with the documents required by Section 6.09(b) below, financing
statements and other documents, and the filing or recording of any of the
foregoing, (iii) the delivery of certificated securities and other collateral
with respect to which perfection is obtained by possession and (iv) if requested
by the Administrative Agent, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (i) and (ii)), all in
form, content and scope reasonably satisfactory to the Administrative Agent;
provided, however, that the Co-Borrowers shall have 30 days (or such longer
period as acceptable to the Administrative Agent) to execute and deliver any
mortgages (with respect to each parcel of real property with a net book value of
$5,000,000 or greater) required pursuant to this Section 6.09 and provided,
further, to the extent the requirements of this Section 6.09 are applicable to
any new Subsidiary formed following the date hereof, or applicable to a
Subsidiary or assets acquired in connection with an Acquisition where the entire
consideration is less than $10,000,000, the Co-Borrowers shall have (A) 30 days
(or such longer period as acceptable to the Administrative Agent) to execute and
deliver any mortgages (with respect to each parcel of real property with a net
book value of $5,000,000 or greater) required pursuant to this Section 6.09 and
(B) 10 days following the date of such

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 65



--------------------------------------------------------------------------------



 



formation or Acquisition, as applicable, to fully comply with all other
requirements of this Section 6.09. Further, and notwithstanding anything to the
contrary set forth above, no Secured Obligations of any Co-Borrower will be
secured by any parcel of real property owned or acquired by the Co-Borrowers on
or after the date hereof with a net book value at such time of less than
$5,000,000 and for which no Mortgage was previously delivered to Administrative
Agent in connection with the Existing Credit Agreement or predecessor credit
agreement.
     (b) With respect to each parcel of real property with a net book value of
$5,000,000 or greater owned on the date hereof or acquired at any time after the
date hereof, by any Co-Borrower, a duly executed Mortgage providing for a fully
perfected Lien, in favor of the Administrative Agent, in all right, title and
interest of such Co-Borrower in such real property, together with:
     (i) an ALTA Loan Title Insurance Policy, issued by an insurer acceptable to
the Administrative Agent, insuring the Administrative Agent’s Lien on such real
property and containing such endorsements as the Administrative Agent may
reasonably require (it being understood that the amount of coverage, exceptions
to coverage and status of title set forth in such policy shall be acceptable to
the Administrative Agent);
     (ii) copies of all documents of record concerning such real property as
shown on the commitment for the ALTA Loan Title Insurance Policy referred to
above;
     (iii) original or certified copies of all insurance policies required to be
maintained with respect to such real property by this Agreement, the applicable
Mortgage or any other Loan Document;
     (iv) a survey certified to the Administrative Agent meeting such standards
as the Administrative Agent may reasonably establish and otherwise reasonably
satisfactory to the Administrative Agent; and
     (v) a flood insurance policy concerning such real property, if required by
the Flood Disaster Protection Act of 1973.
     6.10 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(b) all Debt, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such Debt.
     6.11 Real Estate Documents. Within 45 days after the Closing Date, with
respect to each parcel of real property owned by any Co-Borrower on the Closing
Date and for which a duly executed Amendment to Mortgage was delivered to the
Administrative Agent on the Closing Date, deliver the following:

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 66



--------------------------------------------------------------------------------



 



     (i) A “date down” endorsement to each existing ALTA Loan Title Insurance
Policy, issued by an insurer acceptable to the Administrative Agent, insuring
the Administrative Agent’s Lien on such real property and containing such
endorsements as the Administrative Agent may reasonably require (it being
understood that the amount of coverage, exceptions to coverage and status of
title set forth in such policy shall be acceptable to the Administrative Agent);
     (ii) copies of all documents of record not previously delivered to
Administrative Agent concerning such real property as shown on the commitment
for the ALTA Loan Title Insurance Policy referred to above;
     (iii) original or certified copies of all insurance policies required to be
maintained with respect to such real property by this Agreement, the applicable
Mortgage or any other Loan Document; and
     (iv) if not previously delivered in connection with the Existing Credit
Agreement, a flood insurance policy concerning such real property, if required
by the Flood Disaster Protection Act of 1973.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Co-Borrowers shall not, nor shall they
permit any Subsidiary to, directly or indirectly:
     7.01 Debt. Create, incur, assume or suffer to exist any Debt, except:
     (a) Obligations under this Agreement and the other Loan Documents;
     (b) Debt secured by Liens permitted by Sections 7.02(d), 7.02(h) and
7.02(j), and extensions, renewals and refinancings thereof; provided that the
aggregate amount of all such Debt at any time outstanding shall not exceed
$25,000,000;
     (c) Debt of a Co-Borrower to any domestic Wholly-Owned Subsidiary or Debt
of any Wholly-Owned Subsidiary to a Co-Borrower or to a domestic Wholly-Owned
Subsidiary; provided that such Debt shall be evidenced by a demand note in form
and substance reasonably satisfactory to the Administrative Agent and pledged
and delivered to the Administrative Agent pursuant to the Collateral Documents
as additional collateral security for the Obligations, and the obligations under
such demand note shall be subordinated to the Obligations of the Co-Borrowers
hereunder in a manner reasonably satisfactory to the Administrative Agent;
     (d) Subordinated Debt;

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 67



--------------------------------------------------------------------------------



 



     (e) Hedging Obligations approved by Administrative Agent and incurred in
favor of a Lender or an Affiliate thereof for bona fide hedging purposes and not
for speculation;
     (f) Debt described on Schedule 7.01 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased;
     (g) Debt in respect of secured obligations pursuant to one or more
Factoring Facilities, not to exceed $30,000,000 in the aggregate amount at any
one time outstanding;
     (h) Debt assumed in connection with Acquisitions permitted under
Section 7.05 not to exceed $10,000,000 at any time outstanding;
     (i) Debt consisting of seller financing incurred in connection with
Acquisitions permitted under Section 7.05 not to exceed $10,000,000 at any time
outstanding;
     (j) Debt incurred by a Co-Borrower or any Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, or from guaranties or letters of credit,
surety bonds or performance bonds securing the performance of such Co-Borrower
or any such Subsidiary pursuant to such agreements;
     (k) guaranties by any Co-Borrower or any Subsidiary of Debt of any other
Co-Borrower or any Subsidiary with respect to, in each case, Debt otherwise
permitted to be incurred pursuant to this Section 7.01; and
     (l) so long as there exists no Default before and immediately after giving
effect to the incurrence of any such Debt, other unsecured Debt, in addition to
the Debt listed above, in an aggregate outstanding amount not at any time
exceeding $25,000,000.
     7.02 Liens. Create or permit to exist any Lien on any of its real or
personal properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:
     (a) Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;
     (b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 68



--------------------------------------------------------------------------------



 



     (c) Liens described on Schedule 7.02 as of the Closing Date;
     (d) subject to the limitation set forth in Section 7.01(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at the time of the acquisition
thereof by any Co-Borrower (and not created in contemplation of such
acquisition) and (iii) Liens that constitute purchase money security interests
on any property securing debt incurred for the purpose of financing all or any
part of the cost of acquiring such property, provided that any such Lien
attaches to such property within 20 days of the acquisition thereof and attaches
solely to the property so acquired;
     (e) attachments, appeal bonds, judgments and other similar Liens, for sums
not exceeding $5,000,000 arising in connection with court proceedings, provided
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
     (f) easements, rights of way, restrictions, minor defects or irregularities
in title and other similar Liens not interfering in any material respect with
the ordinary conduct of the business of any Co-Borrower;
     (g) Liens arising under the Loan Documents;
     (h) subject to the limitation set forth in Section 7.01(b), Liens
(i) existing on assets acquired, or on the assets of Person acquired, in
connection with an Acquisition permitted by Section 7.05 (and not created in
contemplation of such Acquisition) (ii) on assets of Foreign Subsidiaries;
     (i) the replacement, extension or renewal of any Lien permitted by clause
(c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof); and
     (j) subject to the limitations set forth in Section 7.01(b), Liens to
secure Debt in respect of letters of credit.
     7.03 Restricted Payments. (a) Unless both before and after giving effect
thereto no Default or Event of Default would result therefrom (determined, in
the case of the financial covenants under Section 7.13, as if such distribution
had been made on the last day of the then-ending or most recently ended fiscal
quarter of the Parent), make any distribution to any holder of its Capital
Securities (excluding distributions not prohibited by clause (b) of this
Section 7.03), (b) make any distribution to any holders of its Capital
Securities or purchase or redeem any of its Capital Securities in excess of
$5,000,000 per annum, except in connection with the repurchase of Capital
Securities pursuant to and in accordance with the provisions of any existing
employee stock option or benefit plan, (c) pay any management fees or similar
fees to any of its equityholders or any Affiliate thereof (but excluding
compensation paid to employees who are holders of its Capital Securities which
compensation is reasonable and customary or has been approved by the
Compensation Committee of the Board of Directors of the Parent), (d) make any
redemption, prepayment, defeasance, repurchase or any other payment (subject to
the immediately following sentence) in respect of any Subordinated Debt or
(e) set

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 69



--------------------------------------------------------------------------------



 



aside funds for any of the foregoing. Notwithstanding the foregoing, (i) any
Subsidiary may pay dividends or make other distributions to a Co-Borrower or to
a domestic Wholly-Owned Subsidiary; and (ii) the Co-Borrowers may make regularly
scheduled payments in respect of Subordinated Debt to the extent permitted under
the subordination provisions thereof.
     7.04 Mergers, Consolidations, Sales, Acquisitions. (a) Be a party to any
merger or consolidation, or purchase or otherwise acquire all or substantially
all of the assets or any Capital Securities of any class of, or any partnership
or joint venture interest in, any other Person, (b) sell, transfer, convey or
lease all or any substantial part of its assets or Capital Securities (including
the sale of Capital Securities of any Subsidiary) except for sales of inventory
in the ordinary course of business, or (c) sell or assign with or without
recourse any receivables, except:
     (i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into a Co-Borrower or into any
other domestic Wholly-Owned Subsidiary;
     (ii) any sales of receivables pursuant to any Factoring Facility,
     (iii) any such purchase or other acquisition by a Co-Borrower or any
domestic Wholly-Owned Subsidiary of the assets or Capital Securities of any
Wholly-Owned Subsidiary; and
     (iv) any Acquisition by a Co-Borrower or any domestic Wholly-Owned
Subsidiary where:
     (A) the business or division acquired are for use, or the Person acquired
is engaged, in businesses permitted by Section 7.09 hereof;
     (B) immediately before and after giving effect to such Acquisition, no
Default or Event of Default shall exist;
     (C) (i) the entire consideration to be paid by such Co-Borrower or such
Subsidiary is comprised of common stock issued by the Parent or (ii) the
aggregate consideration to be paid by such Co-Borrower or such Subsidiary
(including any Debt assumed or issued in connection therewith, the amount
thereof to be calculated in accordance with GAAP, but not including any common
stock issued by the Parent as part of the consideration thereof, for which the
limitations set forth in this Section 7.04(iv)(C) shall not apply) in connection
with such Acquisition (or any series of related Acquisitions) is less than
$25,000,000;
     (D) immediately after giving effect to such Acquisition, the Co-Borrowers
is in pro forma compliance with all the financial ratios and restrictions set
forth in Section 7.13;
     (E) in the case of the Acquisition of any Person, the Board of Directors or
similar governing body of such Person has approved such Acquisition;

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 70



--------------------------------------------------------------------------------



 



     (F) reasonably prior to an Acquisition wherein the entire consideration is
$10,000,000 or greater, the Administrative Agent shall have received complete
execution or conformed copies of each material document, instrument and
agreement to be executed in connection with such Acquisition together with all
lien search reports and, except in connection with Liens which will continue
pursuant to applicable exceptions set forth in clauses (a) through (i) of
Section 7.02 lien release letters and other documents as the Administrative
Agent may require to evidence the termination of Liens on the assets or business
to be acquired;
     (G) not less than ten Business Days prior to an Acquisition wherein the
entire consideration is $10,000,000 or greater, the Administrative Agent shall
have received an acquisition summary with respect to the Person and/or business
or division to be acquired, such summary to include a reasonably detailed
description thereof (including financial information) and operating results
(including financial statements for the most recent 12 month period for which
they are available and as otherwise available), the terms and conditions,
including economic terms, of the proposed Acquisition, and the Co-Borrowers’
calculation of pro forma EBITDA relating thereto;
     (H) the Administrative Agent shall have approved the Co-Borrowers’
computation of pro forma EBITDA wherein the entire consideration is $10,000,000
or greater (such approval by the Administrative Agent not to be unreasonably
withheld or delayed);
     (I) (1) consents have been obtained in favor of and delivered to the
Administrative Agent and the Lenders consenting to the collateral assignment of
rights and indemnities under the related Acquisition documents, (2) if required
by the Administrative Agent, opinions of counsel for the Co-Borrowers in favor
of the Administrative Agent and the Lenders as to the enforceability of such
collateral assignment of rights and indemnities under the related Acquisition
documents, and (3) to the extent an opinion of counsel to the selling party is
delivered in connection with such Acquisition, permission for the Administrative
Agent and the Lenders to rely on such opinion, each wherein the entire
consideration is $10,000,000 or greater; and
     (J) the provisions of Section 6.09 have been satisfied and, to the extent a
Foreign Subsidiary is acquired or created by such Acquisition, the Co-Borrowers
Investment in such Foreign Subsidiary is permitted by Section 7.10(h).
Notwithstanding the foregoing requirements of this Section 7.04, for
Acquisitions where the entire consideration is less than $10,000,000 the
requirements of (iv)(F), (G), and (I) above shall be satisfied within sixty
(60) days following the consummation of the Acquisition and the requirements of
(iv)(H) above shall be waived.
     7.05 Modification of Organizational Documents; Factoring Facility. Permit
the charter, by-laws or other organizational documents, or the Factoring
Facility of any Co-Borrower

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 71



--------------------------------------------------------------------------------



 



to be amended or modified in any way which could reasonably be expected to
materially adversely affect the interests of the Lenders.
     7.06 Transactions with Affiliates. Enter into, or cause, suffer or permit
to exist any transaction, arrangement or contract with any of its other
Affiliates (other than the Co-Borrowers) which is on terms which are less
favorable than are obtainable from a Person which is not one of its Affiliates.
     7.07 Unconditional Purchase Obligations. Enter into or be a party to any
contract for the purchase of materials, supplies or other property or services
if such contract requires that payment be made by it regardless of whether
delivery is ever made of such materials, supplies or other property or services.
     7.08 Inconsistent Agreements. Enter into any agreement containing any
provision which would (a) be violated or breached by any borrowing by any
Co-Borrower hereunder or by the performance by any Co-Borrower of any of its
Obligations hereunder or under any other Loan Document, (b) prohibit any
Co-Borrower from granting to the Administrative Agent and the Lenders, a Lien on
any of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make other distributions to a Co-Borrower or any other Subsidiary, or pay any
Debt owed to a Co-Borrower or any other Subsidiary, (ii) make loans or advances
to any Co-Borrower or (iii) transfer any of its assets or properties to any
Co-Borrower, other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder
(B) restrictions or conditions imposed by any agreement relating to purchase
money Debt, Capital Leases and other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Debt and (C) customary provisions in leases and other contracts restricting
the assignment thereof.
     7.09 Business Activities. Engage in any line of business other than (a) the
businesses engaged in on the date hereof, (b) the printing, forms, and apparel
business, (c) lines of business which are similar or complementary thereto, and
(d) lines of business set forth in the Co-Borrowers’ strategic business plan, as
it may be amended from time to time by the Co-Borrowers.
     7.10 Investments. Make or permit to exist any Investment in any other
Person, except the following:
     (a) contributions by a Co-Borrower to the capital of any domestic
Wholly-Owned Subsidiary, or by any Subsidiary to the capital of any other
domestic Wholly-Owned Subsidiary, so long as the recipient of any such capital
contribution has guaranteed the Obligations and such guaranty is secured by a
pledge of all of its Capital Securities and substantially all of its real and
personal property, in each case in accordance with Section 6.09;
     (b) Investments constituting Debt permitted by Section 7.01;

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 72



--------------------------------------------------------------------------------



 



     (c) Contingent Liabilities permitted by Section 7.14 or Liens permitted by
Section 7.02;
     (d) Cash Equivalent Investments;
     (e) Investments in securities of Account Debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors;
     (f) Investments to consummate Acquisitions permitted by Section 7.04;
     (g) Investments listed on Schedule 7.10 as of the Closing Date;
     (h) Investments in Foreign Subsidiaries, provided no such additional
Investments may be made at any time after a Default shall have occurred and be
continuing;
     (i) Investments that represent non-cash consideration received in Asset
Dispositions permitted hereunder; and
     (j) Investments not otherwise permitted pursuant to clauses (a) through
(i) above, not to exceed $2,500,000 in aggregate amount outstanding at any time.
provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), (h) or (j) shall be permitted to be made if, immediately before or after
giving effect thereto, any Default or Event of Default exists.
     7.11 Restriction of Amendments to Certain Documents. Amend or otherwise
modify, or waive any rights under, any documents relating to Subordinated Debt
if, in any case, such amendment, modification or waiver could be materially
adverse to the interests of the Lenders.
     7.12 Fiscal Year. Change its Fiscal Year.
     7.13 Financial Covenants.
     (a) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio for
any Computation Period to be less than 1.25:1.00. For purposes of this Section
7.13(a), the measurement of EBITDA shall include the pro form effect of
Acquisitions and Dispositions during the relevant measurement period as if such
Acquisition or such Disposition, as applicable, had been consummated at the
beginning of the relevant measurement period.
     (b) Total Leverage Ratio. Permit the Total Leverage Ratio as of the last
day of any Computation Period to exceed 3.00:1.00. For purposes of this Section
7.13(b), the measurement of EBITDA shall include the pro form effects of
Acquisitions and Dispositions during the relevant measurement period as if any
Acquisition or such

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 73



--------------------------------------------------------------------------------



 



Disposition, as applicable, had been consummated at the beginning of the
relevant measurement period.
     (c) Minimum Consolidated Tangible Net Worth. Permit the Consolidated
Tangible Net Worth of the Parent and its Subsidiaries to be less than
$90,000,000 plus 25% of Consolidated Net Income commencing with the Parent’s
Fiscal Quarter ending August 31, 2009. As used herein “Consolidated Tangible Net
Worth” means for the Parent and its Subsidiaries, on a consolidated basis, as at
the end of any Fiscal Quarter, (i) the total amount of all consolidated assets
that, in accordance with GAAP, are properly shown as such on the consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such Fiscal
Quarter, prepared in accordance with GAAP (with Inventory being valued at the
lower of cost or market value), after deducting all proper reserves (including
reserves for depreciation and amortization), minus (ii) the total amount of all
consolidated liabilities of the Parent and its Subsidiaries that, in accordance
with GAAP, are properly shown as such on such balance sheet, minus (iii) the
total amount of all assets of the Parent and its Subsidiaries that are
considered to be intangible assets (including goodwill) in accordance with GAAP.
     (d) Maximum Consolidated Assets Owned by Foreign Subsidiaries. Permit more
than 30% of consolidated assets that, in accordance with GAAP, are properly
shown as such on the consolidated balance sheet of the Parent and its
Subsidiaries as at the end of any Fiscal Quarter, to be owned by Foreign
Subsidiaries.
     7.14 Cancellation of Debt. Cancel any claim or debt owing to it, except for
reasonable consideration or in the ordinary course of business, and except for
the cancellation of debts or claims not to exceed $100,000 in any Fiscal Year.
     7.15 Contingent Liabilities. Except for those Contingent Liabilities of the
Co-Borrowers owed pursuant to this Agreement or otherwise relating to Debt
permitted by Section 7.01, not, and not permit any other Co-Borrower or
Subsidiary to, incur any Contingent Liabilities.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment of the Loans, etc. Failure to pay when due the principal of
any Loan or L/C Obligation; or failure to pay within five days after the due
date, any interest on any Loan or L/C Obligation, any fee, or other amount
payable by the Co-Borrowers hereunder or under any other Loan Document; or
     (b) Non-Payment of Other Debt. Any default, event or condition shall occur
under the terms applicable to any Debt of any Co-Borrower or any Subsidiary in
an aggregate amount (for all such Debt so affected and including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeding $500,000 and such default,
event or condition shall

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 74



--------------------------------------------------------------------------------



 



(a) continue beyond any applicable notice and cure periods, (b) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or
(c) result in the acceleration of the maturity of such Debt or permit the holder
or holders thereof, or any trustee or agent for such holder or holders, to cause
such Debt to become due and payable (or require any Co-Borrower or Subsidiary to
purchase or redeem such Debt or post cash collateral in respect thereof) prior
to its expressed maturity; or
     (c) Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Co-Borrower or any Subsidiary with respect to any material purchase or
lease of goods or services where such default, singly or in the aggregate with
all other such defaults, could reasonably be expected to have a Material Adverse
Effect; or
     (d) Bankruptcy, Insolvency Proceedings, etc. Any Co-Borrower or any
Subsidiary becomes insolvent or generally fails to pay, or admits in writing its
inability or refusal to pay, debts as they become due; or any Co-Borrower or any
Subsidiary applies for, consents to, or acquiesces in the appointment of a
trustee, receiver or other custodian for such Co-Borrower or such Subsidiary or
any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Co-Borrower or any
Subsidiary or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any
Co-Borrower or any Subsidiary, and if such case or proceeding is not commenced
by such Co-Borrower or such Subsidiary, it is consented to or acquiesced in by
such Co-Borrower or such Subsidiary, or remains for 60 days undismissed; or any
Co-Borrower or any Subsidiary takes any action to authorize, or in furtherance
of, any of the foregoing; or
     (e) Non-Compliance with Loan Documents. (a) Failure by any Co-Borrower to
comply with or to perform any term, covenant or agreement set forth in any of
Section 6.03, 6.05, 6.07, 6.08, or Article VII; or (b) failure by any
Co-Borrower to comply with or to perform any other provision of this Agreement
or any other Loan Document (and not constituting an Event of Default under any
other provision of this Section 8.01) and continuance of such failure described
in this clause (b) for 30 days; or
     (f) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Co-Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
     (g) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Co-Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $3,500,000,
or (ii) any Co-Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 75



--------------------------------------------------------------------------------



 



applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $3,500,000; or
     (h) Inability to Pay Debts; Attachment. (i) Any Co-Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
     (i) Judgments. Final judgments which exceed an aggregate of $2,500,000
shall be rendered against any Co-Borrower or any Subsidiary and shall not have
been paid, discharged or vacated or had execution thereof stayed pending appeal
within 30 days after entry or filing of such judgments; or
     (j) Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Co-Borrower or any
Subsidiary contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Co-Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
     (k) Invalidity of Subordination Provisions, etc. Any subordination
provision in any document or instrument governing any Subordinated Debt, or any
subordination provision in any guaranty by any Subsidiary of any Subordinated
Debt, shall cease to be in full force and effect, or any Co-Borrower or any
other Person (including the holder of any applicable Subordinated Debt) shall
contest in any manner the validity, binding nature or enforceability of any such
provision; or
     (l) Change of Control. A Change of Control shall occur.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Co-Borrowers;

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 76



--------------------------------------------------------------------------------



 



     (c) require that the Co-Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Co-Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Co-Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs of
counsel to the Administrative Agent and amounts payable under Article III)
payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including Attorney Costs
of counsel to the respective Lenders and the L/C Issuer and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;
     Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and L/C Borrowings and Secured Obligations then
owing under Secured Hedge Agreements and Bank Product Agreements, ratably among
the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 77



--------------------------------------------------------------------------------



 



     Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Co-Borrowers or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Secured Obligations arising under Bank Product
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and none of the
Co-Borrowers nor any Subsidiary shall have rights as a third party beneficiary
of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Co-Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 78



--------------------------------------------------------------------------------



 



     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Co-Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the
Co-Borrowers, a Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 79



--------------------------------------------------------------------------------



 



or the L/C Issuer unless the Administrative Agent shall have received notice to
the contrary from such Lender or the L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Co-Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Co-Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Co-Borrowers, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Co-Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Co-Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Co-Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 80



--------------------------------------------------------------------------------



 



     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, or Arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Co-Borrower, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Co-Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 81



--------------------------------------------------------------------------------



 



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(d); and
     (c) to release any Co-Borrower (other than the Parent) from its obligations
under Article XI if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Co-Borrower (other than the Parent) from its obligations under Article XI
pursuant to this Section 9.10.
     9.11 Bank Product Obligations and Secured Hedging Obligations. Except as
otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03 or any
Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 82



--------------------------------------------------------------------------------



 



Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations and Secured Hedging Obligations unless the Administrative Agent has
received written notice of such Bank Product Obligations or Secured Hedging
Obligations, as applicable, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Co-Borrowers therefrom, shall be effective unless in writing signed by the
Required Lenders and the Co-Borrowers and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Co-Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 83



--------------------------------------------------------------------------------



 



determination or grant any consent hereunder without the written consent of each
Lender; or
     (g) release any Co-Borrower from the provisions of Article XI without the
written consent of each Lender, except to the extent the release of any
Co-Borrower is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Co-Borrowers may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Co-Borrowers to be made pursuant to this paragraph).
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Co-Borrowers, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received;

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 84



--------------------------------------------------------------------------------



 



notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the
Co-Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE CO-BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CO-BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CO-BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Co-Borrower, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Co-Borrowers’ or the Administrative Agent’s transmission of Co-Borrower
Materials through the Internet, except to the extent that such losses, claims,

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 85



--------------------------------------------------------------------------------



 



damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Co-Borrower,
any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
     (d) Change of Address, Etc. Each of the Co-Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Co-Borrowers, the Administrative Agent, the L/C Issuer and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Co-Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the
Co-Borrowers or their securities for purposes of United States Federal or state
securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Co-Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Co-Borrowers shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Co-Borrowers. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 86



--------------------------------------------------------------------------------



 



privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Co-Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Co-Borrower under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Co-Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the Attorneys Costs of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent (including Attorney Costs of any counsel for the
Administrative Agent), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. In addition, the Co-Borrowers agree to pay,
and to save the Administrative Agent and the Lenders harmless from all liability
for, any fees of the Parents’ auditors in connection with any reasonable
exercise by the Administrative Agent and the Lenders of their rights pursuant to
Section 6.04.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 87



--------------------------------------------------------------------------------



 



     (b) INDEMNIFICATION BY THE CO-BORROWERS. THE CO-BORROWERS SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE ATTORNEY COSTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY
INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY ANY
CO-BORROWER ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE
OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES
ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(INCLUDING IN RESPECT OF ANY MATTERS ADDRESSED IN SECTION 3.01), (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE CO-BORROWER OR ANY OF THEIR SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE CO-BORROWERS OR ANY OF THEIR
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY A CO-BORROWER OR ANY
OTHER SUBSIDIARY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE CO-BORROWER OR ANY
OTHER SUBSIDIARY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF A CO-

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 88



--------------------------------------------------------------------------------



 



BORROWER OR SUCH OTHER SUBSIDIARY HAS OBTAINED A FINAL AND NONAPPEALABLE
JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION.
     (c) Reimbursement by Lenders. To the extent that the Co-Borrowers for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Co-Borrowers shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Co-Borrowers is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 89



--------------------------------------------------------------------------------



 



entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Co-Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 90



--------------------------------------------------------------------------------



 



includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Co-Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Co-Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,

SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 91



--------------------------------------------------------------------------------



 



together with a processing and recordation fee in the amount of $3,500 (for
which the Borrower shall not be responsible); provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to any Co-Borrower. No such assignment shall be made to
any Co-Borrower or any of the Co-Borrowers’ Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Co-Borrowers (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Co-Borrowers, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Co-Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Co-Borrowers and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Co-Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural person or a Co-Borrower or any of the
Co-Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 92

 



--------------------------------------------------------------------------------



 



Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Co-Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Co-Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section, provided such Participant agrees to be subject to Section 3.06 as
though it were a Lender. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Co-Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Co-Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Co-Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Co-Borrowers and
the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Co-Borrowers, resign as Swing Line Lender. In the event of any such resignation
as L/C Issuer or Swing Line Lender, the Co-Borrowers shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Co-Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 93

 



--------------------------------------------------------------------------------



 



or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Revolving Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Co-Borrowers and their obligations,
(g) with the consent of the Co-Borrowers or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Co-Borrowers.
     For purposes of this Section, “Information” means all information received
from the Co-Borrowers or any Subsidiary relating to the Co-Borrowers or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Co-Borrowers or any
Subsidiary, provided that, in the case of information received from the
Co-Borrowers or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 94

 



--------------------------------------------------------------------------------



 



to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Co-Borrowers or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Co-Borrowers against any and all of the obligations of the Co-Borrowers
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Co-Borrowers may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Co-Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Co-Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 95

 



--------------------------------------------------------------------------------



 



understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Co-Borrowers is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or if the circumstances
permitting a replacement Lender as provided in the last paragraph of
Section 10.01 exist, then the Co-Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
     (a) the Co-Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 96

 



--------------------------------------------------------------------------------



 



outstanding principal and accrued interest and fees) or the Co-Borrowers (in the
case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Co-Borrowers to require such assignment and
delegation cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.
     (b) SUBMISSION TO JURISDICTION. EACH CO-BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
CO-BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH CO-BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 97

 



--------------------------------------------------------------------------------



 



ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Co-Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger,
are arm’s-length commercial transactions between each Co-Borrower and their
respective Affiliates, on the one hand, and the Administrative Agent and, the
Arranger, on the other hand, (B) each of the Co-Borrowers has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Co-Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent and
the Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Co-Borrower or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arranger nor any other Lead Arranger has any
obligation to any Co-Borrower or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Arranger and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of each
Co-Borrower
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 98

 



--------------------------------------------------------------------------------



 



and their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests to any Co-Borrower
or any of their respective Affiliates. To the fullest extent permitted by law,
each of the Co-Borrowers hereby waives and releases any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     10.17 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Co-Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Co-Borrower, which information includes the
name and address of each Co-Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Co-Borrower
in accordance with the Act. Each Co-Borrower shall, promptly following a request
by the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
     10.19 Amendment and Restatement. This Agreement is a renewal, amendment and
restatement of the Existing Credit Agreement, and, as such, except for the
“Obligations” as defined in the Existing Credit Agreement (which shall, except
with respect to such “Obligations” owing to JPMorgan Chase Bank, N.A. and
Wachovia Bank, N.A. under the Existing Credit Agreement, survive, be renewed and
restated by the terms of this Agreement), all other terms and provisions
supersede in their entirety the Existing Credit Agreement. All security
agreements, mortgages and other documents and instruments granting a security
interest or Lien in the assets of the Co-Borrowers that restate any previously
granted security interest or Liens shall supersede any security agreements,
mortgages and other documents and instruments granting any such security
interest that were executed and delivered in connection with the Existing Credit
Agreement (the “Original Security Documents”), except for the security interests
and Liens created under the Original Security Documents which shall remain
valid, binding and enforceable security interests and Liens against the
Co-Borrowers and each of the other Persons granting any such security interests
and Liens. Except to the extent specifically released, all other Original
Security Documents shall continue to secure the Secured Obligations as herein
defined, and shall be in full force and effect. The Lenders acknowledge that the
intent of this paragraph is to maintain the priority of the security interests
and Liens on the assets of the Co-Borrowers to secure the Secured Obligations.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 99

 



--------------------------------------------------------------------------------



 



     10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
ARTICLE XI
CROSS-GUARANTY.
     11.01 Cross-Guaranty. Each Co-Borrower hereby agrees that such Co-Borrower
is jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Administrative Agent and Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Secured Obligations owed
or hereafter owing to the Administrative Agent and Lenders by each other
Co-Borrower. Each Co-Borrower agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, that its
obligations under this Article XI shall not be discharged until payment and
performance, in full, of the Secured Obligations has occurred, and that its
obligations under this Article XI shall be absolute and unconditional,
irrespective of, and unaffected by,
     (a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Co-Borrower is or may become a
party;
     (b) the absence of any action to enforce this Agreement (including this
Article XI) or any other Loan Document or the waiver or consent by the
Administrative Agent and Lenders with respect to any of the provisions thereof;
     (c) the insolvency of any Co-Borrower or Subsidiary; or
     (d) any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.
Each Co-Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Secured Obligations guaranteed hereunder.
     11.02 Waivers by Co-Borrowers. Each Co-Borrower expressly waives all rights
it may have now or in the future under any statute, or at common law, or at law
or in equity, or otherwise, to compel the Administrative Agent or Lenders to
marshal assets or to proceed in respect of the Secured Obligations guaranteed
hereunder against any other Co-Borrower or Subsidiary, any other party or
against any security for the payment and performance of the Secured Obligations
before proceeding against, or as a condition to proceeding against, such
Co-Borrower. It is agreed among each Co-Borrower, the Administrative Agent and
Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Article XI and such waivers, the Administrative Agent and
Lenders would decline to enter into this Agreement.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 100

 



--------------------------------------------------------------------------------



 



     11.03 Benefit of Guaranty. Each Co-Borrower agrees that the provisions of
this Article XI are for the benefit of the Administrative Agent and Lenders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Co-Borrower and the
Administrative Agent or Lenders, the obligations of such other Co- Borrower
under the Loan Documents.
     11.04 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 11.07, each Co-Borrower hereby expressly and irrevocably waives any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Co-Borrower acknowledges and
agrees that this waiver is intended to benefit the Administrative Agent and
Lenders and shall not limit or otherwise affect such Co-Borrower’s liability
hereunder or the enforceability of this Article XI, and that the Administrative
Agent, Lenders and their respective successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this
Section 11.04.
     11.05 Election of Remedies. If the Administrative Agent or any Lender may,
under applicable law, proceed to realize its benefits under any of the Loan
Documents, the Administrative Agent or any Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Article XI. If, in the exercise of any of its
rights and remedies, the Administrative Agent or any Lender shall forfeit any of
its rights or remedies, including its right to enter a deficiency judgment
against any Co-Borrower or any other Person, whether because of any applicable
laws pertaining to “election of remedies” or the like, each Co-Borrower hereby
consents to such action by the Administrative Agent or such Lender and waives
any claim based upon such action, even if such action by the Administrative
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Co-Borrower might otherwise have had but for such action
by the Administrative Agent or such Lender. Any election of remedies that
results in the denial or impairment of the right of the Administrative Agent or
any Lender to seek a deficiency judgment against any Co-Borrower shall not
impair any other Co-Borrower’s obligation to pay the full amount of the
Obligations.
     11.06 Limitation. Notwithstanding any provision herein contained to the
contrary, each Co-Borrower’s liability under this Article XI (which liability is
in any event in addition to amounts for which such Co-Borrower is primarily
liable under Article II) shall be limited to an amount not to exceed as of any
date of determination the greater of:
     (a) the net amount of all Loans advanced to any other Co-Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Co-Borrower; and
     (b) the amount that could be claimed by the Administrative Agent and
Lenders from such Co-Borrower under this Article XI without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law after taking into account, among
other things, such
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 101

 



--------------------------------------------------------------------------------



 



Co-Borrower’s right of contribution and indemnification from each other
Co-Borrower under Section 11.07.
     11.07 Contribution with Respect to Guaranty Obligations.
     (a) To the extent that any Co-Borrower shall make a payment under this
Article XI of all or any of the Secured Obligations (other than Loans made to
that Co-Borrower for which it is primarily liable) (a “Guarantor Payment”) that,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Co-Borrower, exceeds the amount that such Co-Borrower would
otherwise have paid if each Co-Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payment in the same proportion that such
Co-Borrower’s “Allocable Amount” (as defined below) (as determined immediately
prior to such Guarantor Payment) bore to the aggregate Allocable Amounts of each
of the Co-Borrowers as determined immediately prior to the making of such
Guarantor Payment, then, following indefeasible payment in full in cash of the
Secured Obligations and termination of the Commitments, such Co-Borrower shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Co-Borrower for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
     (b) As of any date of determination, the “Allocable Amount” of any
Co-Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Co-Borrower under this Article XI without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.
     (c) This Section 11.07 is intended only to define the relative rights of
Co-Borrowers and nothing set forth in this Section 11.07 is intended to or shall
impair the obligations of Co-Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 11.01. Nothing contained in this
Section 11.07 shall limit the liability of any Co-Borrower to pay the Loans made
directly or indirectly to that Co-Borrower and accrued interest, fees and
expenses with respect thereto for which such Co-Borrower shall be primarily
liable.
     (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Co-Borrower to which
such contribution and indemnification is owing.
     (e) The rights of the indemnifying Co-Borrowers against other Co- Borrowers
under this Section 11.07 shall be exercisable upon the full and indefeasible
payment of the Obligations and the termination of the Commitments.
     11.08 Liability Cumulative. The liability of Co-Borrowers under this
Article XI is in addition to and shall be cumulative with all liabilities of
each Co-Borrower to the Administrative
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 102

 



--------------------------------------------------------------------------------



 



Agent and Lenders under this Agreement and the other Loan Documents to which
such Co-Borrower is a party or in respect of any Obligations or obligation of
the other Co-Borrower, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
     11.09 Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Co-Borrowers under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Co-Borrowers, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Co- Borrower hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.
     11.10 Benefit to Co-Borrowers. All of the Co-Borrowers and their
Subsidiaries are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of each such Person has a direct
impact on the success of each other Person. Each Co-Borrower and each Subsidiary
will derive substantial direct and indirect benefit from the extension of credit
hereunder.
[signature pages follow]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT - Page 103

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  CO-BORROWERS    
 
                Ennis, Inc.    
 
           
 
  By:        
 
     
 
Richard L. Travis, Jr. Vice President and    
 
      Chief Financial Officer    
 
                Ennis Business Forms of Kansas, Inc.         Connolly Tool and
Machine Company         Admore, Inc.         PFC Products, Inc.         Ennis
Acquisitions, Inc.         Northstar Computer Forms, Inc.         General
Financial Supply, Inc.         Calibrated Forms Co. Inc.         Crabar/GBF,
Inc.         Royal Business Forms Inc.         Alstyle Apparel LLC         A and
G, Inc.         Alstyle Ensenada LLC         Alstyle Hermosilla LLC        
Diaco USA, LLC         Tennessee Business Forms Company         TBF Realty, LLC
        Block Graphics, Inc.         Specialized Printed Forms, Inc.         B&D
Litho of Arizona, Inc.         Skyline Business Forms, Inc.         Skyline
Business Properties LLC         SPF Realty, LLC    
 
           
 
  By:        
 
           
 
      Richard L. Travis, Jr. Vice President of each    

Signature Page to Second Amended and Restated Credit Agreement

1



--------------------------------------------------------------------------------



 



                  American Forms I, L.P.         Adams McClure I, L.P.        
Texas EBF, L.P.         Ennis Sales, L.P.         Ennis Management, L.P.    
 
           
 
  By:   Ennis, Inc., the sole general partner of each    
 
           
 
  By:        
 
     
 
Richard L. Travis, Jr. Vice President and    
 
      Chief Financial Officer    

Signature Page to Second Amended and Restated Credit Agreement

2



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,         as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Signature Page to Second Amended and Restated Credit Agreement

3



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,         as a Lender, L/C Issuer and
Swing Line Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Second Amended and Restated Credit Agreement

4



--------------------------------------------------------------------------------



 



                  COMPASS BANK,         as a Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Second Amended and Restated Credit Agreement

5



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL ASSOCIATION,         as a Lender  
 
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Second Amended and Restated Credit Agreement

6



--------------------------------------------------------------------------------



 



                  REGIONS BANK,         as a Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Second Amended and Restated Credit Agreement

7